Citation Nr: 1505445	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-30 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 28, 2011, for the grant of service connection for post-traumatic stress disorder (PTSD) with major depression disorder and alcohol dependence in full remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1965 until February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge in December 2014 via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.

The claims folder reflects that in a previous Board decision, dated February 4, 2005, the Veteran was denied entitlement to service connection for PTSD. The Veteran did not appeal the February 2005 Board decision. In general, Board decisions which are unappealed become final. 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100 (2014). Thus, the issue in regard to an effective date earlier than February 4, 2005, is final and will not be addressed further in this decision.


FINDINGS OF FACT

1. The Veteran was diagnosed and treated for PTSD in January 2001.  A final February 4, 2005, Board decision denied service connection for PTSD.

2. The Veteran's new claim for entitlement to service connection for PTSD was received by VA on September 17, 2009.

3. The RO denied the Veteran's claim for entitlement to service connection for PTSD on March 29, 2010 because the evidence submitted was not new and material.
4. On March 28, 2011, the Veteran submitted his notice of disagreement with the March 29, 2010 RO decision.  

5. In February 2012, the Veteran was granted service connection for PTSD with major depression disorder and alcohol dependence in full remission, effective March 28, 2011.  


CONCLUSION OF LAW

The criteria for an effective date of September 17, 2009, but no earlier, for PTSD with major depression disorder and alcohol dependence in full remission have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal for the issue decided here.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r). Any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155 (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran is seeking an effective date prior to March 28, 2011 for the award of service connection for PTSD. He contends the effective date should be at least September 17, 2009, the date he filed to reopen his claim for entitlement to service connection PTSD after the February 2005 Board denial.  

As noted earlier, the Veteran submitted a claim for entitlement to service connection for PTSD on September 17, 2009. The RO denied the Veteran's claim on March 29, 2010, because the evidence received was not new and material. On March 28, 2011, the Veteran submitted VA Form 21-526b, Veteran's Supplemental Claim for Compensation, claiming entitlement for service connection for hearing loss, tinnitus, prostate cancer, and PTSD. The Veteran did not receive a Statement of the Case (SOC), in regard to the March 29, 2010 decision. The Veteran was subsequently awarded service connection for PTD with major depression disorder and alcohol dependence in full remission, effective March 28, 2011, the date the supplemental claim for compensation was received. The Board finds for the reasons below, the criteria for an effective date of September 17, 2009, but no earlier, for PTSD with major depression disorder and alcohol dependence in full remission have been met.

A written communication from a claimant expressing dissatisfaction or disagreement with adjudicative determination by the agency of original jurisdiction (AOJ) and a desire to contest the result will constitute a Notice of Disagreement (NOD). While special wording is not required, the NOD must be in terms which can be reasonably construed as a disagreement with that determination and a desire for appellate review. See 38 C.F.R. § 20.201 (2014). A claimant must file a NOD with a determination by the AOJ within one year from the date that the AOJ mails notice of the determination to him. Otherwise the determination becomes final. See 38 C.F.R. § 20.302(a) (2014).

In this case, the Veteran submitted a supplemental claim for compensation on March 28, 2011, indicating his desire to be service connected for PTSD, within one year from the date of the last RO denial. Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's March 28, 2011 supplemental claim for compensation can be reasonably construed as a disagreement with the March 29, 2010 RO denial. Thus, preserving the Veteran's September 17, 2009 claim for service connection for PTSD.  

As explained earlier, the effective date of an award of compensation for an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2014). 

In the February 2012 rating decision, the RO granted PTSD with major depression disorder and alcohol dependence in full remission. The claims folder reflects that the Veteran has been diagnosed and treated for PTSD and depression as earlier as May 1999. (See May 1999, July 1999, October 1999, November 1999, December 1999, November 2000, January 2001, and May 2004 mental health progress notes and March 2002 VA mental health examination.) In a May 2011 VA PTSD examination, the examiner opined that the Veteran's PTSD can be associated with his military service stressors. 

The Board finds that the evidence of record in September 17, 2009, when the Veteran filed his new claim for entitlement to service connection for PTSD, shows that the Veteran had a diagnosis of PTSD and depression that were related to service. Thus, the Board finds that entitlement to service connection for PTSD with major depression disorder and alcohol dependence in full remission arose prior to the date of the Veteran's claim for entitlement to service connection in September 17, 2009.  As the effective date is the later of the two, the Board concludes that September 17, 2009, the date the Veteran's claim for entitlement to service connection for PTSD was received, is the earliest possible effective date. 38 C.F.R. § 3.400(b)(2).

In conclusion, the Board finds that the Veteran is entitled to an effective date of September 17, 2009, but no earlier, for the grant of service connection for PTSD with major depression disorder and alcohol dependence in full remission. To this extent, his appeal is granted.


ORDER

Entitlement to an earlier effective date of September 17, 2009, for the grant of service connection for PTSD with major depression disorder and alcohol dependence in full remission is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


